Citation Nr: 1134760	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-03 497	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the right hip.

2.  Entitlement to service connection for the right knee.

3.  Entitlement to an initial rating higher than 30 percent for depression.

4.  Entitlement to an effective date earlier than December 5, 2007, for service connection for depression.

5.  Entitlement an effective date earlier than December 21, 2009, for a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training from October 1986 to February 1987 and active military service from November 1987 to September 1988.  He also performed other active duty for training and inactive duty training at various times.  A service-connected thoracic spine disability was incurred during the February 1978 to September 1988 period of active military service.  No disability arose during a period of active duty for training.  

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection for depression secondary to a painful service-connected thoracic spine disability and denied service connection for degenerative arthritis of the right hip and right knee, claimed secondary to the thoracic spine disability.  

This appeal also arises from an April 2010-issued rating decision that granted a total disability rating based on individual unemployability (hereinafter: TDIU) effective from December 21, 2009.  The Veteran appealed for an earlier effective date.  

Although an increased rating for the thoracic spine is not on appeal, during a September 2007 VA orthopedic compensation examination, a VA physician mentioned, "He has what sounds like sciatica on his right side."  A March 2010 VA orthopedic compensation examination report offers a diagnosis of degenerative thoracic and lumbar spine disease with radiculopathy on the right.  This is referred for consideration for a separate rating for right lower extremity objective neurologic abnormality.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Entitlement to an initial rating higher than 30 percent for major depressive disorder and entitlement an effective date earlier than December 21, 2009, for a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO (private attorney representation).


FINDINGS OF FACT

1.  The medical evidence dissociates right hip arthritis from a service-connected thoracic spine disability.  

2.  The medical evidence dissociates right knee arthritis from a service-connected thoracic spine disability.  

3.  The RO first received a claim for a secondary psychiatric disorder on June 19, 1997.  

4.  The RO later granted service connection for depression, secondary to a painful spine, effective from December 5, 2007.  

5.  No decision issued between June 19, 1997, and December 5, 2007, that denies secondary service connection for depression or other acquired psychiatric disorder has become final.


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for right hip degenerative arthritis are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

2.  The requirements for secondary service connection for right knee degenerative arthritis are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

3.  The criteria for an earlier effective date of June 19, 1997, for service connection for depression are met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5101, 5103, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (b) (2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, notice was sent to the claimant in January 2004, April 2005, May and June 2006, August 2007, August 2008, and December 2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, such notice was provided in May and June 2006, August 2007, August 2008, and December 2009. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA out-patient treatment reports.  The claimant was afforded a VA medical examination in September 2007.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the Veteran submitted his secondary service connection claims for arthritis of the right hip and right knee in August 2007, this version applies. 

In August 2007, the Veteran requested service connection for a right hip and right knee condition, claimed secondary to his service-connected back disability.  The claims files reflect that service connection was, and is, in effect for degenerative arthritis of the thoracic spine, rated 40 percent.

The Service Treatment Reports do not mention a complaint or treatment for hip or knee injury; however, neither has the Veteran alleged that such has occurred.  Rather, his sole argument is that right hip and right knee degenerative arthritis are caused or aggravated by his service-connected spine disability.  There is no evidence that arthritis of the right hip or knee was manifested to a degree of 10 percent or more within a year of separation from active military service. 

According to a September 2007 VA orthopedic compensation examination report, X-rays showed degenerative changes and arthritis in the right hip and right knee.  The examiner concluded that there was significant arthritis in these joints.  The examiner concluded, "...but there is no connection I can make in any way medically for the arthritis in his hip and knee to be related to his thoracic spine or to his lumbar spine."  No other medical or lay evidence addressing the etiology of right hip and right knee arthritis has been submitted.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Although the rationale is not articulated, the Board infers from the opinion that the physician's reasoning is that arthritis of the spine does not cause or aggravate arthritis of the hip and knee.  The physician's conclusion appears to be logical because it would appear that a painful spine that precludes many activities would tend to protect the hips and knees from further wear and tear, rather than cause further wear and tear.  

Lay evidence is competent with respect to observance of symptoms readily observable and this lay evidence is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  In this case, the medical professional disagrees with the notion that a thoracolumbar spine disability has caused or increased his right hip and knee arthritis.  Thus, the lay allegation of secondary service connection does not support the later diagnosis by a medical professional.  The Board cannot, therefore, place any weight on the Veteran's allegation of secondary service connection.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for service connection for right hip and right knee degenerative arthritis are therefore denied. 

Earlier Effective Date for Service Connection for Depression

The Veteran seeks an effective date earlier than December 5, 2007, for service connection for depression.  

The Veteran submitted an original service connection claim for a back disability in August 1991 (see claims files, Vol 1).  The Veteran made no mention of, or claim for, service connection for any psychiatric disorder.  

In June 1997, the Veteran reported the following: "I have mood swings for about the last 12 to 14 months.  I feel this could be related to my lower lumbar condition.  I ask that my condition be re-examined before a decision is made."  The RO received that written request on June 19, 1997.  Thereafter, the Board granted service connection for the thoracic spine.  In September 1998, the RO issued a rating decision in accordance with the Board decision, but did not address the secondary service connection claim for mood swings.  The Veteran continued to submit claims for service connection for acquired psychiatric disorders at various times.  In March 2001, he claimed schizophrenia.  In December 2003, he claimed schizophrenia, bipolar disorder, and post-traumatic stress disorder (PTSD). In March 2005, the Veteran expressly claimed service connection for depression.  

In April 2006, the Board remanded a claim for secondary service connection for an acquired psychiatric disorder for development.  The RO later granted secondary service connection for depression effective from December 5, 2007.  

Thus, the Veteran first submitted a claim that can reasonably be construed as a claim for secondary service connection for an acquired psychiatric disorder, however labeled, on June 19, 1997.  Because the Veteran is not competent to offer a diagnosis for his perceived mood swings, the claim must be widely construed as a claim for any acquired psychiatric disorder.  In April 2006, the Board re-characterized the claim to insure that any acquired psychiatric disorder was considered.  The Court has stressed that VA must do this.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  

According to 38 U.S.C.A. § 5110 (a), unless specifically provided elsewhere in this chapter, the effective date based on an original claim or a claim reopened will be fixed in accordance with facts found, but will not be earlier than the date of receipt of application therefor.  

The VA regulation that carries out 38 U.S.C.A. § 5110 is set forth at 38 C.F.R. § 3.400.  The regulation states that the effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose, if the claim is received more than one year after the veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010).  

The phrase "the date entitlement arose" is not explained in the regulation.  It must be noted, however, that entitlements are created by acts of Congress.  The date of enactment of 38 U.S.C.A. § 1131, which is VA's "Basic Entitlement statute for peacetime disability compensation, and is the statute under which this claim was granted, is September 2, 1958. Thus, the later of the date of receipt of claim (June 19, 1997), or the date entitlement arose (September 2, 1958) is June 19, 1997.   

In McGrath v. Gober, the Court offered the following:

As noted above, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Thus, when an original claim for benefits is pending, as the Board found here, the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

In McGrath, the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than an earlier date of receipt of the pending claim (the claim had pended for over 20 years), as the effective date.  The Court rejected that line of reasoning.  

The Board's conclusion is also borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

Because the service connection claim for an acquired psychiatric disorder was not received within a year of discharge from active military service, and because the later of the date of claim and date entitlement arose is June 19, 1997, the correct effective date for service connection for depression must be June 19, 1997.  


ORDER

Service connection for right hip arthritis and right knee arthritis, claimed secondary to a service-connected thoracic spine disability, is denied.

Entitlement to an earlier effective date of June 19, 1997, for service connection for depression, is granted.  


REMAND

In the decision above, the Board has granted an earlier effective date for service connection for depression.  This earlier effective date for service connection has created a new rating period for depression.  The RO has not yet assigned an initial disability rating for depression during this period.  It would be premature of the Board to assign an initial rating for depression for period of time wherein the RO has not had opportunity to do so.  Likewise, it would be premature for the Board to consider an earlier effective date for grant of TDIU for this earlier period wherein the RO has not yet had opportunity to consider TDIU in light of additional service-connected disability during the period. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must re-adjudicate the initial disability rating for depression, taking into consideration the new rating period from June 19, 1997, through December 4, 2007.  

2.  After the above is accomplished, the RO must re-adjudicate the claim for an earlier effective date for TDIU, in light of the above-mentioned adjudication.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for a higher initial rating for depression and an earlier effective date for TDIU.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination (if an examination is scheduled), without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


